OPINION.
Littleton :
The question whether the transfer tax imposed by the laws of the State of New Jersey is a proper deduction from income of the estate was before the Board in the proceeding of Oliver Prescott and Lucius H. Beers, Executors of the Estate of Emily H. Bourne, 8 B. T. A. 582, and the proceeding of Frank E. Norton and Stuart M. Don, Executors, Estate of Harriet M. Don, 9 B. T. A. 450, wherein the Board held that such tax was a proper deduction from gross income of the estate.
The respondent has cited the cases of In re Roebling's Estate, 89 N. J. Eq. 163; 104 Atl. 295; Neilson v. Russell, 76 N. J. L. 655; *68371 Atl. 286; Wyckoff v. O'Neill, 72 N. J. E. 880; 67 Atl. 32. These decisions have been considered in the light of the decisions of the Supreme Court in Keith v. Johnson, 271 U. S. 1; New York Trust Co. v. Eisner, 256 U. S. 345, and decisions of the Board heretofore mentioned, and we find nothing therein which warrants the holding that the New Jersey transfer tax is not a proper deduction from gross income by the estate. The amount of $90,000 paid by the executors to the State of New Jersey was a proper deduction from gross income for the taxable period.
Judgment will be entered on 15 days’ notice, under Bule 50.